As filed with the Securities and Exchange Commission on , 2010 Securities Act File No.333-[] Investment Company Act File No.811-21698 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check Appropriate Box or Boxes) xRegistration Statement under the Securities Act of 1933 oPre-Effective Amendment No. oPost-Effective Amendment No. and/or xRegistration Statement under the Investment Company Act of 1940 xAmendment No. 14 THE GABELLI GLOBAL GOLD, NATURAL RESOURCES& INCOME TRUST (Exact Name of Registrant as Specified in the Declaration of Trust) One Corporate Center, Rye, New York 10580-1422 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (800)422-3554 Bruce N. Alpert The Gabelli Global Gold, Natural Resources& Income Trust One
